Title: To Benjamin Franklin from Penuel Bowen, 6 November 1771
From: Bowen, Penuel
To: Franklin, Benjamin


Sir
Boston 6th Novr 1771
The honor you have done me, by the present I lately receivd thro’ the hands of Mr. Saml. Franklin of this Town, emboldens me to give you this trouble.
Please to accept Sir, my most sincere and hearty thanks for your high favor.
I account myself and my house signally honor’d by the picture of a gentleman, whom I have always hear’d spoken of, and for whom I have conceiv’d the highest opinion—As the distinguish’d genius of America, the Patron of Philosophy and Literature, a friend to his Country and of mankind. May heaven long preserve a life in various great stations, of the first importance; And eminently so to England and the British Colonies.
Sir I esteem it a singular happiness to have this opportunity of letting you know, with what high sentiments of honor and gratitude, In common with my Countrymen, I am Much respected Sir Your greatly obliged Friend And most Obedient Humble Servant
Penuel Bowen
Doct: Franklin
 Addressed: For / Benja Franklin Esqr. / L.L.D. F.R.S. / In London.